 
EXHIBIT 10.1
 
INCREASE AND JOINDER AGREEMENT
 
This Increase and Joinder Agreement is dated as of June 30, 2017 (this
“Agreement”), and is among the Persons identified on the signature pages hereof
as Lenders (which Persons (1) include each Person identified on the signature
pages hereof as a new Lender (each, a “New Lender”) and each Person identified
on the signature pages hereof as an existing Lender, and (2) constitute the
Required Lenders), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as agent for the Lenders (Wells Fargo, in that
capacity, “Agent”), PAC-VAN, INC., an Indiana corporation (“Pac-Van”), LONE STAR
TANK RENTAL INC., a Delaware corporation (“Lone Star”), GFN REALTY COMPANY, LLC,
a Delaware limited liability company (“GFNRC”), and SOUTHERN FRAC, LLC, a Texas
limited liability company (“Southern Frac” and, together with Pac-Van, Lone Star
and GFNRC, each a “Borrower”).
 
The Lenders, Agent, and Borrowers are party to an Amended and Restated Credit
Agreement dated as of April 7, 2014 (as amended, restated, supplemented, or
otherwise modified before the date of this Agreement, the “Credit Agreement”).
 
Borrowers desire to effect an Increase under the Credit Agreement.
 
The parties therefore agree as follows:
 
1. Definitions. Defined terms used but not defined in this Agreem ent are as
defined in the Credit Agreement.
 
2. Increase; Joinder by New Lender.
 
(a) Borrowers desire to effect an Increase in accordance with Section 2.14 of
the Credit Agreement in the amount of $7,000,000, such that the Maximum Revolver
Amount, after giving effect to that Increase, would increase from $210,000,000
to $217,000,000. In connection with that proposed Increase,  Agent invited each
existing Lender to increase its Revolver Commitment;  none of the existing
Lenders has agreed to increase its Revolver Commitment; and  each New Lender has
agreed to provide a new Revolver Commitment. Agent, Lenders, and the Loan
Parties desire that the proposed Increase become effective as of the effective
date of this Agreement.
 
(b) The parties hereby acknowledge the following: that, for purposes of the
GFC 2021 Notes Indenture, Borrowers will be deemed to have exercised $25,000,000
in accordion increases under Section 2.14 of the Credit Agreement after giving
effect to the proposed Increase;  that the Maximum Revolver Amount will be
$217,000,000 after giving effect to the proposed Increase;  that this Agreement
is an Increase Joinder;  that the Increase Date for the proposed Increase will
be the effective date of this Agreement;  that each existing Lender is a
Pre-Increase Revolving Lender; and  that each New Lender is a Post-Increase
Revolving Lender.
 
(c) Each New Lender hereby does the following: confirms that it has received
copies of the Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; agrees that it will, independently and
without reliance upon Agent or any other Lender, based upon such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking any action under the Loan Documents; appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 1

 
 
(d) As of the effective date of this Agreement, each New Lender will be a party
to the Credit Agreement and have the rights and obligations of a Lender
thereunder and under the other Loan Documents.
 
(e) In connection with the proposed Increase and a substantially concurrent
assignment made in accordance with Section 13.1, Schedule C-1 to the Credit
Agreement is updated to read in its entirety as set forth in Exhibit A to this
Agreement.
 
(f) In accordance with Section 2.14(e) of the Credit Agreement, each existing
Lender shall assign to each New Lender, and each New Lender shall purchase from
each existing Lender, at the principal amount thereof, such interests in the
Revolving Loans and participation interests in Letters of Credit on the Increase
Date for the proposed Increase as are necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and
participation interests in Letters of Credit will be held by each existing
Lender and each New Lender ratably in accordance with its Pro Rata Share after
giving effect to the proposed Increase.
 
3. Representations. To induce Agent and the Lenders to enter into this
Agreement, each Borrower hereby represents to Agent and the Lenders as follows:
 
(1)
that that Borrower is duly authorized to execute and deliver this Agreement and
is and will continue to be duly authorized to borrow monies under the Credit
Agreement and to perform its obligations under the Credit Agreement;
 
(2)
that the execution and delivery of this Agreement and the performance by that
Borrower of its obligations under the Credit Agreement do not and will not
conflict with any provision of law or of the Governing Documents of that
Borrower or of any agreement binding upon that Borrower;
 
(3)
that the Credit Agreement is a legal, valid, and binding obligation of that
Borrower, enforceable against that Borrower in accordance with its terms, except
as enforceability is limited by bankruptcy, insolvency, or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies;
 
(4)
that the representations and warranties set forth in Section 4 of the Credit
Agreement are true and correct in all material respects (but if any
representation or warranty is by its terms qualified by concepts of materiality,
that representation or warranty is true and correct in all respects), in each
case with the same effect as if such representations and warranties had been
made on the date of this Agreement, with the exception that all references to
the financial statements mean the financial statements most recently delivered
to Agent except for such changes as are specifically permitted under the Credit
Agreement and except to the extent that any such representation or warranty
expressly relates to an earlier date;
 2

 
 
(5)
that that Borrower has complied with and is in compliance with all of the
covenants set forth in the Credit Agreement including those set forth in
Section 5, Section 6, and Section 7 of the Credit Agreement; and
 
(6)
that as of the date of this Agreement, no Default or Event of Default has
occurred and is continuing.
 
4. Conditions. The effectiveness of this Agreement is subject to satisfaction of
the following conditions:
 
(1)
that Agent has received the following documents:
 
(A)
this Agreement executed by Agent, the Lenders, and Borrowers;
 
(B)
a Guarantor Acknowledgment in the form attached to this Agreement, executed by
each Guarantor; and
 
(C)
copies (executed or certified, as appropriate) of all other legal documents or
minutes of proceedings taken in connection with the execution and delivery of
this Agreement to the extent Agent or its counsel reasonably requests; and
 
(2)
that all legal matters incident to the execution and delivery of this Agreement
are satisfactory to Agent and its counsel.
 
5. Release. Each Loan Party hereby waives and releases any and all current
existing claims, counterclaims, defenses, or set-offs of every kind and nature
which it has or might have against Agent or any Lender arising out of, pursuant
to, or pertaining in any way to the Credit Agreement, any and all documents and
instruments delivered in connection with or relating to the foregoing, or this
Agreement. Each Loan Party hereby further covenants and agrees not to sue Agent
or any Lender or assert any claims, defenses, demands, actions, or liabilities
against Agent or any Lender which occurred prior to or as of the date of this
Agreement arising out of, pursuant to, or pertaining in any way to the Credit
Agreement, any and all documents and instruments delivered in connection with or
relating to the foregoing, or this Agreement.
 
6. Miscellaneous.
 
(a) This Agreement is governed by, and is to be construed in accordance with,
the laws of the State of Illinois. Each provision of this Agreement is severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
 
(b) This Agreement binds Agent, the Lenders, and Borrowers and their respective
successors and assigns, and will inure to the benefit of Agent, the Lenders, and
Borrowers and the successors and assigns of Agent and each Lender.
 
(c) Except as specifically modified or amended by the terms of this Agreement,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Agreement and in all respects
continue in full force and effect. Each Borrower, by execution of this
Agreement, hereby reaffirms, assumes, and binds itself to all of the
obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents.
 3

 
 
(d) [Reserved].
 
(e) This Agreement is a Loan Document. Each Borrower acknowledges that Agent’s
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees) incurred in drafting this Agreement and in amending the Loan Documents as
provided in this Agreement constitute Lender Group Expenses.
 
(f) The parties may sign this Agreement in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.
 
[Signature pages to follow]
 
  4



 
The parties are signing this Increase and Joinder Agreement as of the date
stated in the introductory clause.
 
 
PAC-VAN, INC.,
as a Borrower

 
 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
 
LONE STAR TANK RENTAL INC.,
as a Borrower
 

 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
GFN REALTY COMPANY, LLC,
as a Borrower
 

 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
 
SOUTHERN FRAC, LLC,
as a Borrower
 

By:     GFN Manufacturing Corporation,
           a Delaware corporation, as Manager
 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
 

 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
 
By:  
/s/ Brian Hynds
 
Name: 
Brian Hynds
 
 
Its Authorized Signatory
 
 
 

 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
 
ASSOCIATED BANK, N.A.,
as a new Lender
 
 
By:  
/s/ Matthew Kaney
 
Name: 
Matthew Kaney
 
 
Its Authorized Signatory
 
 
 

 
 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
EAST WEST BANK,
as an existing Lender
 
 
By:  
/s/ John E. Kolg
 
Name: 
John E. Kolg
 
 
Its Authorized Signatory

 
 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
CIT BANK, N.A.,
f/k/a OneWest Bank N.A.,
successor in interest to OneWest Bank, FSB,
as an existing Lender
 
 
By:  
/s/ Prapti Basnet
 
Name: 
Prapti Basnet
 
 
Its Authorized Signatory

 
 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
THE PRIVATEBANK AND TRUST COMPANY,
as an existing Lender
 
 
By:  
/s/ Scott Dvornik
 
Name: 
Scott Dvornik
 
 
Its Authorized Signatory

 
 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
KEYBANK, NATIONAL ASSOCIATION,
as an existing Lender
 
 
By:  
/s/ Nadine M. Eames
 
Name: 
Nadine M. Eames
 
 
Its: Vice President

 
 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
BANK HAPOALIM B.M.,
as an existing Lender
 
 
By:  
/s/ Lenroy Hackett
 
Name: 
Lenroy Hackett, Senior Vice President
 
 
Its Authorized Signatory
 
 
 
 
By:  
/s/ Maxine Levy
 
Name: 
Maxine Levy, First Vice President
 
 
Its Authorized Signatory

 
 
 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
 
 
 
 
 
 
GACP I, L.P.,
a Delaware limited partnership,
as an existing Lender
 
 
By:  
/s/ John Ahn
 
Name: 
John Ahn
 
 
Its Authorized Signatory

 
 
 
 
Signature page to Increase and Joinder Agreement (Pac-Van | Associated Bank)



 
GUARANTOR ACKNOWLEDGMENT
 
This Guarantor Acknowledgment refers to, and is attached to, an Increase and
Joinder Agreement dated as of June 30, 2017, among Pac-Van, Inc., an Indiana
corporation (“Pac-Van”), Lone Star Tank Rental Inc., a Delaware corporation
(“Lone Star”), GFN Realty Company, LLC, a Delaware limited liability company
(“GFNRC”), Southern Frac, LLC, a Texas limited liability company (“Southern
Frac” and, together with Pac-Van, Lone Star, and GFNRC, each a “Borrower”), the
Lenders identified on the signature pages thereof as Lenders, and Wells Fargo
Bank, National Association, a national banking association, as agent for the
Lenders (the “Increase Agreement”). Defined terms used but not defined in this
Guarantor Acknowledgment are as defined in the Increase Agreement.
 
Each of the undersigned, in its capacity as a Guarantor, hereby does the
following: (1) consents to the Increase Agreement; (2) acknowledges that the
Increase Agreement does not in any way modify, limit, or release any of its
obligations under the Guaranty and Security Agreement to which it is a party;
(3) ratifies and confirms its obligations under the Guaranty and Security
Agreement to which it is a party and acknowledges that those obligations
continue in full force and effect; and (4) acknowledges that its consent to any
other modification to any Loan Document will not be required as a result of the
consent set forth in this Guarantor Acknowledgment having been obtained, except
to the extent, if any, required by the specific terms of that Loan Document.
 
Dated as of the date of the Increase Agreement.
 
PV ACQUISITION CORP.,
an Alberta corporation

 
 
By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 
GFN MANUFACTURING CORPORATION,
a Delaware corporation
 


By:            /s/ Christopher A. Wilson
Name:       Christopher A. Wilson
Title:         Secretary
 

 
 
Guarantor Acknowledgment to Increase and Joinder Agreement (Pac-Van | Associated
Bank)



 
EXHIBIT A
 
Replacement Schedule C-1 to Credit Agreement
 
(See attached.)
 



 
SCHEDULE C-1
 
Commitments
 
 
Lender
 
Revolver Commitment
 
 
Last-Out Term Loan Commitment
 
 
 
Total Commitment
 
Wells Fargo Bank, National Association
 $67,000,000 
 $0 
 $67,000,000 
East West Bank
 $40,000,000 
 $0 
 $40,000,000 
CIT Bank, N.A. (f/k/a OneWest Bank N.A., successor in interest to OneWest
Bank, FSB)
 $35,000,000 
 $0 
 $35,000,000 
The PrivateBank and Trust Company
 $25,000,000 
 $0 
 $25,000,000 
KeyBank, National Association
 $20,000,000 
 $0 
 $20,000,000 
Bank Hapoalim B.M.
 $15,000,000 
 $0 
 $15,000,000 
Associated Bank, N.A.
 $15,000,000 
 $0 
 $15,000,000 
GACP I, L.P.
 $0 
 $20,000,000 
 $20,000,000 
 
    
    
    
All Lenders
 $217,000,000 
 $20,000,000 
 $237,000,000 

 
 
In accordance with the Credit Agreement, the Last-Out Term Loan Commitment
terminated upon the making of the Last-Out Term Loan on the Amendment No. 6
Effective Date.
 


